DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 9/15/2022 is acknowledged. Upon further consideration, the species election has been withdrawn.

Claims 38-53 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38-53 are rejected under 35 U.S.C. 103 as being unpatentable over Farr et al. (US PGPub 2008/0026040) and Cleland et al. (Tibtech, 1999, Vol. 17, pages 25-29).
The claimed invention is drawn to a microdevice for delivering a therapeutic or prophylactic agent to a human or animal, the microdevice comprising:
a non-spherical biocompatible polymeric shell defining a discrete region including an agent;
a biocompatible polymeric cap;
wherein the biocompatible polymeric cap and the biocompatible polymeric shell are sealed together, and the microdevice is dimensioned to be deliverable by a 23-gauge needle.

At least one of the polymeric shell and the polymeric cap comprises a water insoluble polymer.
At least one of the polymeric shell and the polymeric cap comprises polyester or polyanhydride. 
At least one of the polymeric microstructure and the polymeric cap comprises poly(lactic acid), poly(glycolic acid), or poly(lactic-co-glycolic acid).
At least one of the polymeric shell and the polymeric cap comprises copolymers including lactic acid and glycolic acid units.
At least one of the polymeric shell and the polymeric cap has a lactic acid to glycolic acid ratio (LA:GA) of from 50:50 to 75:25.
Wherein the agent comprises an antigen. 
A pulsatile vaccine formulation, a prophylactic vaccine formulation, or a therapeutic vaccine formulation comprising the microdevice.
Wherein a pulsatile release includes releasing at two or more time periods.
Wherein the antigen is dried.
The microdevice also comprises a buffering agent.
Wherein the polymeric shell has x, y and z dimensions and the x and y dimensions are equal and different from the z dimension.
Wherein the microdevice is implantable.
Wherein the microdevice is injectable.

Farr et al. teach the generation of a multi-layered structure for releasing an active agent
therefrom. [see abstract and paragraph 22] The layers can be formed from polymeric film layers,
such as poly (lactide-co-glycolide), which are heat sealed around the perimeter to form the multi-
layered structure. As such, additional layers may be included with controlled release formulations.  For example, transdermal formulations may further include backing material preclude release of active agent through the surfaces of the multilayer structure that face away from the skin. The material chosen for the backing should be compatible with the polymer film layers, active agent, and other components such as an enhancer, and should be minimally permeable to any components of the transdermal formulation. In one aspect, the backing may be opaque to protect components of the formulation from degradation from exposure to ultraviolet light. In another aspect, the backing may be transparent in order to minimize the visibility of the patch when applied. Furthermore, the backing should be capable of binding to and supporting the multilayer structure, yet should be pliable enough to accommodate the movements of a person using the transdermal formulation. Suitable materials for the backing include, but are not limited to: metal foils, metallized polyfoils, composite foils or films containing polyester such as polyester terephthalate, polyester or aluminized polyester, polytetrafluoroethylene, polyether block amide copolymers, polyethylene methyl methacrylate block copolymers, polyurethanes, polyvinylidene chloride, nylon, silicone elastomers, rubber-based polyisobutylene, styrene, styrene-butadiene and styrene-isoprene copolymers, polyethylene, and polypropylene. [see paragraph 42]  This process is considered to be equivalent to the micromolding process claimed and described in the instant specification. Farr et al. provide an extensive list of active agents for in vivo use, such as antiviral compounds (ganciclovir) and pain relief medications. Farr et al. also teach the use of a printer to locate the active agent at precise locations within the multilayer structure, which can include a predetermine pattern of active agent. The intent of the multilayer structure is for controlled release or immediate release of an active agent. [see claims 1, 11, 15-17 and 18 and paragraph 37] Karr et al. further teach the multilayer structure can release active agent at different rates/time points based on each successive layer ruptures from fluid osmosis.  As used herein, "controlled release" refers to any pharmaceutical composition where an active agent or drug delivery profile is modified from immediate drug release. Non-limiting examples of controlled release include sustained release, delayed release, pulsatile release, etc. Controlled release can include dosing that occurs over a period of at least 1-2 hours, and can often last for a period of days or even weeks. A 12hour or 24hour dosing release profile is common. [see paragraphs 12 and 29] 

 	However, Farr et al. do not teach dimensioning of the micromolded device to specifically be sized to be deliverable by a 23-gauge needle; or the release of an antigen or that the antigen is dried; or the lactic acid:glycolic acid ratio of 50:50 to 75:25.  

Cleland teaches the formulation of a polymer based microsphere that comprises hepatitis B virus antigens which are released in vivo in a controlled manner. [see page 27, right column] Cleland also teaches that PLGA microspheres can release antigens at or near the surface of the microsphere and over a long period of time, such as 40 days or more (meeting the claim limitations requiring 2, 3 or 4 bursts between 10 and 90 days. [see Figure 2]  Cleland also teaches that sugars can be added to provide some protection to the antigens (stabilizing excipient). [see page 28, left column]  In addition, it is taught that the ideal polymeric system is an injectable, biodegradable polymer. [see abstract and page 26, left column]

It would have been obvious to one of ordinary skill in the art to modify the composition taught by Farr et al. in order to create a micromolded device to specifically be sized to be deliverable by a 23-gauge needle; or the release of an antigen or that the antigen is dried; or the lactic acid:glycolic acid ratio of 50:50 to 75:25.  One would have been motivated to do so, given the suggestion by Farr et al. that active agents for therapeutic purposes can be released from their multi-layered polymeric formulation and be delivered transdermally, that pharmaceutically important compounds can be delivered and different polymers can be used to create their delivery device.  There would have been a reasonable expectation of success, given the knowledge that the polymer complex of Cleland et al. can be delivered via injection and that antigens can be delivered by their polymer complex.  With regard to the lactic acid:glycolic acid ratios MPEP § 2144.05 (II) (A) states, “…Optimization Within Prior Art Conditions or Through Routine Experimentation…“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation…”.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648